Citation Nr: 0719467	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.  His awards and decorations include the Combat 
Infantryman Badge, the Bronze Star Medal, the Air Medal with 
Oak Leaf Cluster, and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta 
Georgia.  In March 2003, the RO granted service connection 
for PTSD and assigned a rating of 30 percent, effective the 
date the claim was received in November 2002.  An April 2006 
rating decision increased the evaluation to 50 percent, 
effective the date of the November 2002 claim.  

In May 2007, a videoconference hearing was held with the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  


FINDINGS OF FACT

The service-connected PTSD results in no more than 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  The 
service-connected PTSD does not approximate occupational and 
social impairment, with deficiencies in most areas and 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2003 and up-dated in March 
2006, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed in March 2006 to submit any evidence 
in his possession that pertained to his claim.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated it based on all the 
evidence in April 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

The notice for disability ratings or effective dates in 
grants of service connection, as outlined by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provide to the veteran in March 2006 and again in April 2006.  
He was not prejudiced by this late notice because, the date 
of claim was the earliest effective date available under the 
law and he had actual knowledge of his right to appeal the 
rating and did so.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The VA clinical records 
have been obtained.  The veteran has been medically evaluated 
in conjunction with his claims, and all required medical 
opinions have been sought.


Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  

The General Rating Formula for Mental Disorders, including 
PTSD, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
......100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships....................................................
.................70 percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships............................................................50 
percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)..............................................................................30 
percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.............................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication.....................................................
......0 percent. 

38 C.F.R. § 4.130, Code 9411 (2006).  

Discussion of Evidence

The report of the January 2003 VA examination shows the 
veteran told of working as a self-employed roofer after 
service.  He had stopped work a year earlier when he fell off 
a truck and sustained a back injury.  He felt he was too old, 
slow and prone to dizzy spells.  He restricted his activity 
to yard work.  He mostly stayed depressed and isolated.  He 
did not want to leave his room and was unable to face meeting 
people.  He reported being prone to nightmares and sometimes 
woke up agitated and screaming loudly.  This was his second 
marriage and he had been married for 32 years.  His wife had 
5 children and they had one more.  She worked as a school 
custodian.  His emotional condition had a severe set back 
since he was injured and unable to work.  He had become more 
prone to depression and had even contemplated suicide a year 
earlier.  He had overcome that and credited his wife for her 
support.  He was currently receiving psychiatric treatment 
from VA.  

On mental status examination, it was noted that the veteran 
had driven to the examination.  He looked nervous and 
fidgety, moving constantly.  He was alert and cordial, but at 
times turned abruptly somber.  He was oriented.  There were 
minor mistakes in memory and calculations.  His affective 
responses were congruent, but of limited range.  He was prone 
to dwell on negative thoughts and experiences.  Before he 
began his current medication, he used to wake up at any 
little sound or without provocation.  He was always on guard 
and found that things that did not bother him when he was 
younger bothered him now.  He reported having crying spells 
for no apparent reason.  He assured the examiner that his 
suicidal ideations had been over for a while.  Therapy and 
medication seemed to be helping.  A year to 18 months ago, he 
felt useless and a burden to others, because his ability to 
support his family had been slipping away from him.  He never 
had delusions or hallucinations.  Insight and judgment 
appeared to be appropriate and he was competent to handle his 
benefits.  

The assessment was PTSD, moderate and chronic.  He had been 
exposed to stressors while serving in Vietnam and developed 
difficulty sleeping and flashbacks.  He developed solitary 
habits and set into a pattern of working for himself with no 
provision for the future and a sense of foreshortened 
expectations.  He was prone to depressive feelings and was 
always over-vigilant and distrustful.  His feelings had been 
reawakened within the last 18 months by the realization that 
he could no longer work in a physically demanding job.  He 
had consulted psychiatry and the use of medication and 
therapy had provided moderate relief.  He was wishful of more 
improvement and intended to comply with therapy.  

The Global Assessment of Functioning was 51.  The global 
assessment of functioning (GAF) is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with co-workers).  A 
GAF of 41 to 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

VA clinical notes reflect the veteran's progress.  In March 
2003, the veteran reported that he was doing better.  He 
continued to have nightmares and flashbacks.  His mood was 
improved, but his wife said he was sad most of the day.  He 
had intermittent anxiety attacks, irritability, startle 
response, avoidance, depression, survivor guilt, illusions 
and paranoid ideas.  There was no suicidal or homicidal 
ideation.  The GAF was 55.  

A May 2003 VA clinical note shows the veteran complained of 
the side-effects of his medication.  He was having difficulty 
sleeping, nightmares, flashbacks, increased startle response, 
more irritability, isolating behavior, and survivor guilt.  
His mood was depressed.  His affect was anxious and 
irritable.  Insight and judgment were fair.  

The report of a July 2003 VA psychiatric examination shows 
the record was reviewed.  The veteran reported staying home 
and feeling depressed and isolated.  He reported that he did 
not have the energy to do anything during the day.  He did 
read some educational materials.  He still had a problem with 
nightmares, flashbacks, irritability and depression.  It was 
noted that he drove himself to the examination.  In a 
questionnaire, he wrote that he was increasingly bothered by 
PTSD symptoms.  He was feeling worse since the Iraq war broke 
out, more depressed and angrier.  He was well oriented and 
memory tests showed no significant deficits.  He said he was 
short tempered, always irritable, and sad.  The side-effects 
of medication had also been a source of aggravation, but he 
continued to take them.  He did not feel suicidal.  His mood 
seemed to turn very abruptly during the interview, 
alternately appearing eager to communicate and then sad and 
withdrawn.  There was no evidence of delusions.  Insight and 
judgment were fair.  The assessment was moderate and chronic 
PTSD.  Based on the interview, it was concluded that 
depressive feelings, intrusive recollections, flashbacks, and 
sleep problems had become worse for about 18 months prior to 
the January 2003 interview and there were no changes in his 
condition since then.  The GAF was 51.  

In a letter dated in September 2003, the veteran's children 
reported that he was not himself.  Symptoms included anxiety, 
stress, anger, crying, feelings of worthlessness, and 
avoiding family gatherings.  

A September 2003 VA clinical note shows the veteran felt he 
was not doing okay.  He reported nightmares and flashbacks, 
irritability, a startle response, avoidance, depression, 
survivor guilt, illusions and paranoid ideas.  There was no 
suicidal or homicidal ideation.  The GAF was 55.   

A VA psychiatry note, dated in January 2004, shows the 
veteran reported he was not doing well.  He had nightmares, 
flashbacks, and difficulties with depression and anxiety.  He 
also had difficulty with irritability, startle response, 
avoidance and depression.  He had survivor guilt, illusions 
and paranoid ideas.  There was no suicidal or homicidal 
ideation.  

When the veteran was seen at the VA clinic in May 2004, he 
explained difficulties with nightmares, flashbacks, anxiety, 
hallucinations, paranoia, irritability, startle response, 
avoidance, depression and survivor guilt.  There was no 
suicidal or homicidal ideation.  The GAF was 55.  

A note dated in August 2004 shows the veteran felt about the 
same.  He felt slowed down.  His anger was better, but he 
continued to feel depressed.  He continued to have nightmares 
and flashbacks.  He had auditory hallucinations at times, 
with paranoia.  He had difficulties with a startle response, 
avoidance, and depression.  He had survivor guilt.  There was 
no suicidal or homicidal ideation.  The GAF was 55.  

In September 2004, a private psychiatrist examined the 
veteran for VA and reviewed his records.  The veteran 
reported having nightmares about Vietnam, which were 
bothering him more as he got older.  He awoke in cold sweats, 
screaming.  He had nightmares about firefights, getting shot 
at, and people getting killed.  He thought about Vietnam a 
lot, although he had difficulty talking about it.  Loud 
noises, sounds of helicopters, and war news triggered 
memories of Vietnam.  He felt he did not have a life anymore.  
He had had suicidal thoughts, but did not have any at 
present.  He became angry easily and had trouble 
concentrating.  

On mental status examination, the veteran was casually 
dressed and groomed, cooperative, alert, and oriented.  His 
speech was coherent with delayed responses.  His mood was 
depressed.  His affect was constricted.  Thought processes 
were goal directed, with decreased spontaneity.  His thought 
content dwelt on sleep disturbances, flashbacks, nightmares, 
and paranoia.  There were no suicidal thoughts or plans 
present.  No obsessive or ritualistic behavior was present.  
There were no hallucinations or homicidal thoughts.  He 
reported panic attacks.  There were no deficits in long or 
short term memory.  On testing of immediate memory, he was 
able to recall 2 out of 3 objects after 5 minutes.  Impulse 
control was adequate.  Judgment and insight were fair.  The 
diagnosis was chronic PTSD.  The current GAF was 50.  The 
examiner recommended continued treatment.  It was noted that 
the veteran had not worked in 6 or 7 years.  He was 
considered capable of doing his activities of daily living 
and handling his finances.  

A VA psychiatric clinical note of November 2004 shows the 
veteran reported that he was about the same.  He felt slowed 
down.  His anger and mood were better but he continued to be 
unmotivated.  He did not want to do anything during the day.  
He continued to have nightmares and flashbacks, but less than 
before.  He continued to have auditory hallucinations at 
times and paranoia.  He had difficulty with startle response, 
avoidance, and depression.  He had survivor guilt.  There was 
no suicidal or homicidal ideation.  The GAF was 55.  

When the veteran was seen at the VA psychiatry clinic, in 
March 2005, he reported that he was doing a little better.  
His wife reported that he remained angry and his mood was 
difficult.  He continued to be unmotivated.  Nightmares and 
flashbacks continued, although less than before.  He 
continued to experience auditory hallucinations at times and 
paranoia.  He had difficulty with startle response, 
avoidance, and depression.  He had survivor guilt.  There was 
no suicidal or homicidal ideation.  The GAF was 55.  

At a VA clinic, in July 2005, the veteran explained that he 
had being doing worse.  His wife reported that he remained 
angry and his mood was difficult.  He continued to be 
unmotivated.  He was tearful and had no energy.  He continued 
to have nightmares and flashbacks.  Auditory hallucinations 
and paranoia continued.  He had difficulties with startle 
response, avoidance, and depression.  He had survivor guilt.  
There was no suicidal or homicidal ideation.  The GAF was 50.  

When the veteran was seen at the VA clinic, in March 2006, he 
said he was fine and his wife said he did not do anything.  
He explained he was doing better.  His wife said that he 
stayed in bed all day and had no motivation or energy.  He 
denied sadness, but continued with anhedonia.  Nightmares and 
flashbacks continued, but less than before.  He denied 
hallucinations.  There was no suicidal or homicidal ideation.  
The GAF was 58.  

In May 2007, the veteran and his wife testified by way of a 
video conference hearing.  They reported that the veteran had 
been self-employed as a roofer but could no longer keep-up 
the pace and could not keep help.  He currently stayed in bed 
23 hours a day.  He had trouble making decisions and his 
judgment was impaired.  He sometimes had problems with 
speech, episodes of panic, and depression.  Watching 
television news about war triggered panic, depression, and 
irritability.  He had difficulty doing things he used to do, 
such as gardening.  He had lost interest in things.  He could 
not deal with being in crowds.  His wife reported that he had 
no friends or buddies.  Sometimes, she took him to her work 
as a night custodian.  He seemed depressed all the time, 
despite medication.  

Conclusion

The veteran may feel as though the impact of his service-
connected PTSD warrants a higher rating.  However, the most 
probative evidence as to the extent of the disability, and 
whether it meets the criteria for a higher evaluation, comes 
from the reports of the trained medical personnel who have 
evaluated his disability.  In this case, the examinations and 
clinical evaluations have consistently pictured a disability 
which approximates the criteria for a 50 percent rating.  GAF 
scores have ranged from 50 to 58 and have been primarily in 
the low 50's.  This is indicative of moderate symptoms and a 
moderate difficulty in functioning, which would be consistent 
with a 50 percent rating.  

The competent medical evidence does not support the next 
higher rating, 70 percent.  Particularly, the disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships are more 
consistent with the criteria for a 50 percent rating and do 
not reflect the higher levels of impairment required to 
approximate the 70 percent criteria.  There is no suicidal 
ideation.  There are no obsessional rituals.  Speech is 
coherent and not intermittently illogical, obscure, or 
irrelevant.  The veteran has reported panic attacks 
consistent with the 50 percent rating and the evidence does 
not show that he has near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively, as required for the 70 percent rating.  He does 
show continuous depression.  But the severity of that 
depression, as assessed by the various health care 
professionals and reflected in the assigned GAF scores, is 
moderate.  There is no evidence of impaired impulse control.  
While the veteran and his wife have reported irritability, 
there is no evidence of periods of violence.  There is no 
evidence of spatial disorientation.  He is well groomed and 
capable of taking care of activities of daily living.  There 
is no evidence of neglect of personal appearance and hygiene.  
The veteran has undoubtedly had some difficulty adapting to 
his inability to maintain sustained physical labor following 
his back injury; however, his service-connected PTSD does not 
cause occupational or social impairment beyond that 
associated with a 50 percent rating.  

Similarly, the evidence demonstrates that the veteran does 
not have the total occupational and social impairment that 
approximates the criteria for a 100 percent rating.  There is 
no evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  

The competent medical evidence in this case establishes that 
the service-connected PTSD does not produce manifestations 
that approximate any applicable criteria for a rating in 
excess of 50 percent.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In as much as this is an appeal from an initial rating, the 
Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  At no time since the veteran's 
claim was received, has the disability exceeded the criteria 
for a 50 percent rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


